DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 is directed to a method of operating a valve system. However, the claim does not recite any transitional phrases like “comprising”, “including”, “having”, etc. that differentiates the preamble of the claim from the body where the method steps are explicitly claimed. Furthermore, there seem to be no method steps recited in the claim. The claim goes on to state that the valve system exhibits some regimes and discloses those regimes. However, these regimes are not method steps. The way the claim is written, these are simply characteristics/functions of the valve under different circumstances. As such, meets and bounds of the claim cannot be ascertained.

 Allowable Subject Matter
Claims 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the closest prior art of record fail to disclose or render obvious the combination including:
“the bypass port is generally trapezoidal and has a major dimension in the axial direction.” This is, especially, advantageous as “incorporating a generally trapezoidal bypass port with a major dimension in the axial direction is beneficial for reasons of reduced valve rotor rotation. That is to say, due to the elongate nature of the bypass port in the axial direction, as compared to a bypass port where this is not the case, less rotation of the valve rotor is required to move the valve rotor from a position whereby the bypass port is fully blocked to a position whereby the bypass port is fully open” ([48], specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,276,613 to Park et al.
US 2011/0123315 to Robinson
Both references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746